Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 18, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was an oral appliance for treatment of sleep apnea having one or more reservoirs arranged on either or both of the lingual wall or the buccal wall, each reservoir containing a pharmaceutical compound; at least one sensor attached to the mouthpiece and configured to measure a relevant symptom to an immediate presence of sleep apnea in the user, the relevant symptom including at least one of decreased oxygen saturation levels, increased pressure applied to occlusal surfaces of the user's dentition, decreased actual airflow levels and increased noise levels; and at least one electrical stimulator attached to the mouthpiece, wherein the electrical stimulator is configured for emitting an electrical current or field in response to the immediate presence of sleep apnea in the user based on the relevant symptom measured by the at least one sensor, wherein the electrical current or field results in dispensing of the pharmaceutical compound from the reservoir to allow the pharmaceutical compound to be absorbed by the oral mucosa of the user, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARLA R PATEL whose telephone number is (571)272-3143.  The examiner can normally be reached on M-Th 6-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/TARLA R PATEL/Primary Examiner, Art Unit 3786